Citation Nr: 1638264	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-49 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date earlier than November 17, 2009, for the grant of a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.

2.  Entitlement to service connection for a bilateral arm disability.

3.  Whether there was clear and unmistakable error (CUE) in an August 1990 rating decision which denied entitlement to service connection for residuals of cervical spine injury.

4.  Whether there was CUE in the August 1990 rating decision which denied entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Jeffrey E. Marion, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to January 1974.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a July 2010 rating decision, the RO granted entitlement to a TDIU, assigning an effective date of November 17, 2009.  

In September 2011, the Veteran testified as to the TDIU earlier effective date issue at a videoconference hearing before the undersigned Acting Veterans Law Judge; the transcript is of record.

In a February 2015 rating decision, the RO determined that the August 1990 rating decision did not contain CUE.  A notice of disagreement was filed in March 2015.  In an April 2015 rating decision, the RO denied entitlement to service connection for a bilateral arm disability.  A notice of disagreement was filed in April 2015.  In May 2015, statements of the case were issued.  A substantive appeal was received in May 2015 with regard to all issues.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The issue of entitlement to an effective date prior to November 11, 2009 for the grant of a TDIU was remanded by the Board in April 2014 in order to develop and adjudicate his claim that the August 1990 rating decision which denied entitlement to service connection for a cervical spine disability and headaches contained CUE.  It was determined that such issue is intertwined with the TDIU issue as the Veteran believes that had service connection been established earlier, a TDIU would have been warranted and granted earlier than November 17, 2009.  Martin v. Derwinski, 1 Vet. App. 411, 413 (1991); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

As detailed hereinabove, in a February 2015 rating decision, the RO determined that the August 1990 rating decision did not contain CUE.  The Veteran perfected an appeal.  In his substantive appeal, the Veteran requested a videoconference hearing before the Board.  To date, such hearing has not been scheduled.  There is also no indication that the hearing request was withdrawn.  Thus, remand is necessary to schedule the Veteran for a videoconference hearing.

The TDIU issue remains inextricably intertwined with the CUE issues in appellate status, thus the Board will defer a decision on this issue until after the Veteran is afforded a videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board. 

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




